Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, Applicant's Arguments/Rermarks Made in an Amendment, filed 06/21/2021, with respect to objections to the specification and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection to the specification and rejection  of claims 1 -20 under 35 USC 112 has been withdrawn as Applicant has amended claims 1, 8 and 15 to remedy the issues under 35 USC 112. 
Applicant's arguments filed June 21, 2021, with respect to 35 USC 101 have been fully considered but they are not persuasive. Applicant relies on paragraphs 25-26 of the specification which contains subject matter that is not claimed, in stating that the claims are directed to receiving and analyzing data, including location information, traffic data, order ready time and updating an estimated arrival value (such as time). At the outset, even if that accurately described the nature of the claim, the step of merely receiving data and using the data to determine arrival times remains abstract as this remains a mental process which may be performed in the human mind or using pencil and paper.
  Applicant distinguishes the claims from processing a credit application and attempts to distinguish the claims from an agreement in the form of contracts. However, claim 1 recites providing an offer and receiving an acceptance which are basic contract formation elements, and receiving an order notification and updating order arrival estimates which are sales activities or behaviors. 
Determining locations of the user (delivery driver), comparing the driver's location to the merchant's location, are all steps which may be performed in the human mind and all of the steps are related to the commercial process of receiving an order for delivery and updating the order arrival time throughout the process. While Applicant narrowly focuses on two examples of business relations, the fact that the claims are not identical to those examples does not preclude the claims from reciting and being directed to an abstract idea. 
Applicant's arguments filed June 21, 2021 with respect to 35 USC 103 have been fully considered but they are not persuasive.
 Appl
Applicant further argues that Koppinger does not disclose the feature of determine a time duration that the movable location of the fleet user device is within the geographical boundary and absent exiting the geographical boundary and when the time duration exceeds a pickup threshold, alter the altered first estimated arrival value of the fleet user device from the moveable location to 
Contrary to Applicant’s assertion, Examiner does not only rely on the fact that Koppinger teaches detecting when geofences are breached. As cited in the Office Action, paragraph 89 discloses that each time the geofence is breached the system also records a timestamp. “GPS locations with timestamps are taken at driver arrival and exit from the pickup location…”   ” which will be used to…detect”  “that the driver took only two hours to load the truck and depart.” Detecting that the driver took only two hours to load the truck and depart” necessarily requires that a time duration that the driver remained within the geographical boundary was determined. Therefore, this disclosure corresponds to determining a time duration that the user device is within a geographical boundary and absent existing a geographical boundary. Koppinger further discloses  that when a dwell time, detention time or otherwise a duration within the geographical boundary is exceeded, which corresponds to a pickup time, generating an alarm which may be in the form of a message, text message or email message presented on a user interface (paragraph 193). As stated in the Office Action it would have been obvious to one of ordinary skill in the art to combine the teaching of updating estimated arrival value of the fleet user device from the moveable location to the merchant location to the consumer location of Han based at least in part on the time duration within the geographical boundary as taught by Koppinger. Examiner reiterates the same remarks above with respect to claims 8-10, 13-14, 15-17, 20. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; 
providing an offer to transport the item from the merchant location to the consumer location; 
receiving an acceptance of the offer from a fleet user wherein a location of the fleet user corresponds to a movable location;
 determining a moveable location of the plurality of moveable locations of the fleet user
upon comparing the moveable location with the merchant location determining a first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location
upon receiving updated data altering the first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location wherein the updated data includes at least one of traffic data between the merchant location and the consumer location, order ready time of the item at the merchant location, user input received from the merchant, fleet, or consumer
receiving a locator notification when the moveable location of the fleet user enters a geographical boundary 
Determining a time duration that the moveable location of the fleet user is within a geographical boundary and absent existing the geographical boundary and when the time duration exceeds a pickup threshold altering the altered first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location. 
 	Pursuant to MPEP 2106.04(a)(2)(II)(B), claim 1 recites certain methods of organizing human activity, an abstract idea enumerated in the MPEP as it recites elements of contract formation, order notifications, and delivery status updating, which are commercial interactions and business relations. This judicial exception is not integrated into a practical application because the claim recites the additional elements, namely, a tracking computer system, consumer user device, merchant user device, 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high level of generality and the claims invoke the tracking computer system and fleet user device merely as tools to perform the abstract idea process. As such, when evaluated individually and in combination, these additional elements fail to amount to an inventive concept and do not amount 
Claims 8 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 8 is therefore directed to an abstract idea and is ineligible.
Claim 15 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 15 is therefore directed to an abstract idea and is ineligible.  
  Dependent claims 2, 4, 5, 6, 7, 9, 11, 12, 13, 14, 16, 19, and 20 were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further additional elements, they cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, they are all directed to an abstract idea and are consequently, ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 3 , 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US Patent Publication 2020/0342399 to (Koppinger).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification of an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location, wherein a merchant user device is located at the merchant location (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site. See also para 105 teaching a merchant device.) (Para 45- Order may be received at the server system.); 
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (See Han para 42 - One or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations; Para 49 The system may transmit a notification to a courier device corresponding to the courier) 
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein a location of the fleet user device is associated with a plurality of moveable locations identified by a positioning system;(See Fig. 4C teaching that the system receives confirmation of an order assignment from the courier; See Para 71 teaching that confirmation of order assignment may be an acceptance of the order assignment input by the courier on the courier device. See also para 49 Order assignment may be triggered by confirmation of acceptance of the order by the courier. )
Determining by the tracking computer system a movable location of the plurality of moveable locations of the fleet user device, wherein the moveable location corresponds with a time that the acceptance of the electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device from the moveable location to the merchant location to the consumer location (See Paras 101- 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions. See also, Figs. 2, 6)
upon receiving updated data ( See Figs. 4A - 4C, See also, para 76 which states described system may receive additional or fewer event updates than depicted in Figs 4A-4C), altering by the tracking computer system the first estimated arrival value of the fleet user device from the moveable location to the merchant location to the consumer location (para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer ) wherein the updated data includes at least one of: traffic data between the merchant location and the consumer location (para 88-traffic data is updated in real time), order ready time of the item at the merchant location (para 45 - events that occur on a merchant timeline include order ready) (and user input received from the merchant user device, (See, Fig 4B and para 47 Order ready event may be triggered by merchant confirmation transmitted by merchant device to server), fleet user device (See Fig 4c) or the consumer user device (See Fig4a).

As shown above, Han teaches altering, the estimated arrival value of the user device from the moveable location to the merchant location to the consumer location. [0010] -[0013]; [0025-[0026] [0036]-[0037]; [0066]-[0076]. Koppinger teaches triggering an alarm such as a message, text, or email based on a time duration within the geographical boundary. Koppinger [0193]
 Han does not teach; however Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary; (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. 
Determining a time duration that the moveable location of the user device is within the geographical boundary and absent existing the geographical boundary;(See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 )
determining when the time duration within the geographical boundary exceeds a threshold (See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…),. 
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates from the combination of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of determining when a courier or driver remains within a geographic boundary beyond a threshold time into similar systems.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Koppinger would have improved the system taught by Han because by detecting when a driver enters a geographical 
Claim 2
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches an activation of the geographical boundary associated with the merchant location (See para 40, 50, 73), wherein the activation is used to identify a time duration that the fleet user device is within the geographical boundary associated with the merchant location. ( See para 89, 99- since management service keeps track of the timing of events related to shipment such as arrival and departure time, it is possible to accurately calculate detention time, 100, 192- Shipper app keeps track of the amount of the detention time by tracking the arrival time and departure time). Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger in claim 1. 
Claim 3
The combination of Han and Koppinger teaches the limitations of claim 2. Koppinger also teaches transmitting an electronic communication to the fleet user device associated with the transport of the item when the time duration within the geographical boundary exceeds the pickup threshold; (Para 193 -In some example embodiments, the shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold (e.g., two hours). When the alarms are triggered, the BOL shipper app and the BOL web app will generate the alarms, which may be presented on the user interface 1304 (See Fig. 13 B showing Truck Device interface) or received via a message, such as a text message, an email message, etc) See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.

Claim 6
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a merchant location. (See paragraph 40 - Teaching entry by the truck driven by driver on a geofence may be detected when driver picks up shipment at the shipper's location.) Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.
Claim 7	 
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a consumer location.( See para 40 The geofence around the consignee may be detected when the truck approaches the destination. ) Examiner interprets the consignee location of Koppinger to mean a consumer location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1. 
Regarding claims 8 and 15 see relevant rejection of claim 1. See also, paragraphs 6,7, 31, 59, 122, Fig 8. of Han disclosing processors and computer readable media and computer readable instructions. 
Regarding claims 9 and 16 see relevant rejection of claim 2. 
Regarding claims 10 and 17 see relevant rejection of claim 3.
Regarding claims 13 and 20 see relevant rejection of claim 6. 
Regarding claim 14 see relevant rejection of claim 7. 
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han and Koppinger further in view of  US Patent Publication 20180315112 (Smith) further in view of 20160328781 (Patel-Zellinger).  
Claim 4
The combination of Han and Koppinger teaches the limitations of claim 2. Koppinger also teaches transmitting by the tracking computer system an issue notification to the fleet user device when a time duration within the geographical boundary exceeds threshold (detection of an issue based on loading time taking too long), (Para 193). The combination does not teach explicitly teach, but Smith teaches:  
Transmitting by the tracking computer system an issue notification to the fleet user device associated with resolving the delivery issue. (Paragraph 62 If the estimated completion time for collecting the order is after an expected completion time for the order, method can optionally comprise an activity of automatically sending a notification to the delivery driver that collection of the order is behind ; See also paragraph 60.
One of ordinary skill in the art would have recognized that applying the known technique of transmitting an electronic communication (such as an issue notification associated with resolving a delivery issue) to the fleet user device of Smith to the arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic communication transmission techniques  into similar systems. Furthermore one of ordinary skill in the art would have recognized that applying the electronic communication of an issue notification associated with resolving a delivery issue technique of Smith improves the system of Han and Koppinger by proactively rectifying the delivery/pickup situation involving sensed adverse delivery/pickup condition and quickly resolve such issues. 
The combination of Han, Koppinger and Smith does not teach; however Patel-Zellinger teaches: determining a status identifier associated with a delivery issue. ( See paragraph 29 – teaching that two categories may be established for at-risk orders and their associated shipments: a Red order and a yellow order. Red orders may include those orders or shipment which are determined to late for a targeted delivery date. Yellow flagged orders may include those orders or shipments which are at some risk of being late for the targeted delivery… See also paragraphs 73, 35, 36, 38, 39, 40 and Fig. 2)
One of ordinary skill in the art would have recognized that applying the known technique of determining a status identifier and updating a status of Patel-Zellinger to the courier management and time of arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such status determination and status updating techniques into similar systems. See paragraph 18 of Patel-Zellinger stating that “the described 
Claim 5
The combination of Han, Koppinger, Smith, and Patel-Zellinger teach all of the limitations of claim 4.  Patel-Zellinger also teaches updating by the tracking computer system the status identifier associated with the transportation of the item associated with the delivery issue in a ticketing system. (See paragraphs 40 discussing a processing flowchart which includes steps for preparation of a substitute shipment for delayed orders (RED status orders) and paragraph 41 which teaches that preparation of a substitute shipment for delayed (RED status) orders may be accompanied by data processing operations to update the delivery status of the order and shipment.) See relevant statement of rejection and rationale to combine Patel-Zellinger with the combination of Han, Koppinger and Smith of claim 4. 
Regarding claims 11 and 18 see relevant rejection of claim 4. 
Regarding claims 12 and 19 see relevant rejection of claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628